   Case 1:18-cv-00216-JRH-BKE Document 142 Filed 10/06/20 Page 1 of 1



                   IN THE   UNITED   STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT            OF GEORGIA
                                 AUGUSTA DIVISION



DANA D. BRYNGELSON and
DAVID BRYNGELSON,

            Plaintiffs,

    V.                                             CV 118-216


BIOMET, INC., et al.,

            Defendants.




                                    ORDER




    Before the Court is the parties' Stipulation to Dismissal

with Prejudice. (Doc. 141.) Plaintiff and Defendants consent

to dismissal.        Upon consideration, dismissal is proper under

Federal     Rule    of   Civil       Procedure     41(a)(1) (A)(ii).   IT     IS

THEREFORE    ORDERED        that    all   claims    in   this    lawsuit     are


DISMISSED WITH PREJUDICE.            The Clerk is directed to CLOSE this


case.     Each party shall bear their own costs and attorneys'

fees.

                                                                 /
    ORDER     ENTERED       at   Augusta,   Georgia,     this    /p    day    of

October, 2020.




                                       J. RAlpAL HALE, CHIEF JUDGE
                                       UNITjlg STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
